Citation Nr: 1430260	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION


Appellant represented by:  Thomas K. Hagan



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active duty service from September 9, 1969 to October 3, 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May and July 2008 rating decisions, in which the Veteran's claims for service connection for PTSD, for various psychiatric disorders, and for a personality disorder were denied.

The Veteran testified before a Decision Review Officer (DRO) during an April 2010 hearing and before an Acting Veterans Law Judge at a July 2010 RO Travel Board hearing.  Hearing transcripts of both hearings have been associated with the claims file.  

The Acting Veterans Law Judge presiding over the Veteran's Board hearing retired during the appeal period.  The Veteran was informed that he was entitled to a new hearing if he wished to have one.  In August 2012 correspondence, the Veteran stated that he did not wish a new hearing and asked that his appeal be considered on the evidence of record.  

The Board has recharacterized the three psychiatric issues on appeal as a single issue; entitlement to service connection for a psychiatric disorder.

The Board denied the Veteran's claim for service connection for a psychiatric disorder in an April 1985 decision.  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to prior decisions on the claim.  38 C.F.R. § 3.156(c) (2013).  The Veteran's service personnel records were received after the issuance of the April 1985 Board decision.  The Board is therefore reconsidering his claim for a psychiatric disorder.

FINDINGS OF FACT

1.  A psychiatric disorder pre-existed the Veteran's active service. 

2.  A psychiatric disorder was aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

A threshold requirement for applicability of the 38 U.S.C.A. § 1111 presumption of soundness on entry in service is that the Veteran must have served on active duty for 90 days or more.  As the Veteran did not serve on active duty for 90 days, the presumption of soundness provisions of 38 U.S.C.A. § 1111 do not apply.  See Grose v, Brown, 4 Vet. App, 144, 147 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The claim file demonstrates that the appellant was treated as a child for behavioral problems.  The appellant was treated for two months in 1962 by the University of Minnesota Division of Child Psychiatry and diagnosed with "passive aggressive personality, aggressive type."  Private treatment records include the appellant's reports that he sustained a "nervous breakdown" for which he received psychiatric treatment at age 16.  

The Veteran served in the Marines from September 9, 1969 to October 3, 1969.  Treatment notes demonstrate that just days after arriving in the Marine Corps Recruit Depot, the Veteran attempted to jump off a stairway in his barracks.  Thereafter, within a matter of days, he punctured himself in the right knee with a bayonet and slashed his left wrist.  A psychiatric evaluation reported the appellant's behavior as "bizarre and unmanageable" and noted that the Veteran offered no reason for his acts beyond his "intense desire to get out of the Marine Corps."  The Veteran was discharged having been found to be unable to adapt to service.  

The Veteran contends in various reports that he was beaten and raped by his drill instructor and platoon commander in service and that his drill instructor provided him with a razor and instructed him to kill himself with it.  

As previous VA examiners and private physicians came to contradictory conclusions regarding the onset of the Veteran's symptoms, as well as his credibility in reporting his symptoms, in March 2014, the Board referred the case to the Veteran's Health Administration (VHA) for an expert medical opinion.   

In his May 2014 response to the Board's request, the VHA expert concluded that the evidence demonstrated that the Veteran had a severe personality disorder prior to service and that this disorder was exacerbated beyond the natural course of the disease subsequent to the alleged sexual trauma in September 1969.  

The examiner explained that the Veteran's severe personality disorder made it difficult to "tease out "other multiple psychiatric disorders but did not rule out or eliminate the possibility of comorbid pathology.  

The examiner further noted that the Veteran's consistent report of vivid nightmares, intrusive recollections, avoidance and psychic numbing, as well as self-medication, were consistent with PTSD and that repeated trauma could reactivate and worsen underlying PTSD.

The evidence clearly demonstrates that the Veteran had a severe personality disorder (not a psychosis) upon entering service.  It also strongly suggests the presence of  unspecified psychoses.  This is confirmed by pre-service treatment notes and the findings of the VHA examiner.  

The evidence also clearly demonstrates that the Veteran's severe personality disorder was aggravated by his service, to the extent that, according to the VHA examiner, he should be service connected for a psychiatric disorder. While it is unclear as to whether any psychiatric disorders existed prior to service, the VHA examiner stated in no uncertain terms that the Veteran's current psychiatric disorder(s) was (were) exacerbated beyond natural progression during service.  

The VHA examiner discussed and included a diagnosis of  PTSD; however, she merely noted that trauma such as the Veteran alleges could "reactivate and worsen" underlying PTSD because the Veteran's multiple psychiatric disorders were difficult to "tease out."  

The Board lacks the medical expertise to determine which of the Veteran's symptoms and disorders were aggravated by his service, or whether additional disorders are related to service.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board leaves these questions to the RO for additional development in its capacity as the rating agency.  


ORDER

Entitlement to service connection for a psychiatric disorder is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


